UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 10-1359


In Re:    ISAAC LEE WOODS; REGINA BAILEY WOODS,

                  Petitioners.




         On Petition for Writ of Mandamus.     (5:05-cr-00131-FL)


Submitted:    May 10, 2010                      Decided:   June 10, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Isaac Lee Woods and Regina Bailey Woods petition for a

writ of mandamus seeking an order directing that Chief Judge

Flanagan recuse herself.             We conclude the Woods are not entitled

to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr      v.   United    States

Dist.    Court,      426    U.S.     394,   402     (1976);          United     States    v.

Moussaoui,     333    F.3d    509,      516-17     (4th    Cir.      2003).       Further,

mandamus     relief    is    available      only    when       the   petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             We note this is the third time the Woods have raised

this issue in this court.               See United States v. Woods, Nos. 07-

4485/4486, 2008 WL 4499976 (4th Cir. Oct. 8, 2008) (unpublished)

(recusal     issue    raised       in   their     pro     se    supplemental       brief);

United States v. Woods, Nos. 08-8562, 09-6271/6671/6953, 2009 WL

2480808 (4th Cir. Aug. 14, 2009) (unpublished) (an appeal from

the    district   court      order      denying    their       motion     for    recusal).

Mandamus may not be used as a substitute for appeal.                                In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                Nor

have the Woods shown they are entitled to the relief sought by

way of mandamus.           Accordingly, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

                                            2
legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                            PETITION DENIED




                                    3